Citation Nr: 0703040	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-31 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for 
hypercholesterolemia.

2.  Entitlement to service connection for atherosclerotic 
coronary artery disease with angioplasty and stent placement 
as secondary to hypercholesterolemia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1975 to 
July 1988 and from October 1991 to March 1998.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the September 2004 Substantive Appeal, the veteran 
requested a hearing before a member of the Board in 
Washington, DC. 

By correspondence, in an undated letter, the Board informed 
the veteran that clarification was needed as to his request 
for a hearing.  He was again informed of all of his options 
for a hearing before a Veterans Law Judge.  

In January 2007, the veteran submitted his response that he 
would attend a hearing before a Veterans Law Judge at the 
Regional Office.  The veteran has clarified that his request 
is for a Travel Board hearing.

In view of the expressed intent of the veteran, the Board 
concludes that this case must be returned to the agency of 
original jurisdiction to arrange for a Travel Board hearing.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2006).



Accordingly, the case is REMANDED for the following action:

Please schedule the veteran for a Travel 
Board hearing in connection with his 
appeal.  Notify the veteran and his 
representative of the date, time and 
place of the hearing.  After the hearing 
is conducted, or in the event the veteran 
expressly withdraws his hearing request 
or fails to report for the hearing, the 
claims file should be returned to the 
Board for appellate review. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



